                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:13CR298

       vs.
                                                     ORDER ON APPEARANCE FOR
LATOSHA A. BOLTON,                                 SUPERVISED RELEASE VIOLATION

                     Defendant.


      The defendant appeared before the court on July 10, 2019 regarding a Petition for
Offender Under Supervision [80]. Karen Shanahan represented the defendant. Susan
Lehr represented the government. The defendant was advised of the alleged violations
of supervised release, right to retain or appointment of counsel, and any right to a
preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
      The defendant is being released pending a final dispositional hearing. Therefore,
the defendant does not have a right to a preliminary hearing.        Fed. R. Crim. P.
32.1(b)(1)(A). The Court finds the petition sets forth probable cause to believe the
defendant violated the terms of supervised release.       The defendant shall appear
personally for a final dispositional hearing before Senior Judge Smith Camp in Courtroom
2, Third Floor, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza, Omaha,
Nebraska on July 25, 2019 at 1:30 p.m.
      The government did not move for detention. The defendant shall be released on
the current terms and conditions of supervision.
      IT IS SO ORDERED.
      Dated this 10th day of July, 2019.

                                               BY THE COURT:

                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
